          Case 1:02-cr-01141-LAK Document 141 Filed 08/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - ----------- - - - -- - - -- - - --- - -- - - -- - ------x
UNITED STATES OF AMERICA,


                -against-                                                     S3 02 Crim. 1141 (LAN)


JEFFREY OTIS REDDEN,

                         Defendant.
------ -- -- -- ----------- ---- -- -- - - - --- - ---x


                                                  RDER


LEWJS A . KAPLAN, District Judge.
                                                                                                         I
               1.      Defendant's motion fo relief pursuant to 28 U.S.C. § 2255, filed today [DI
139] is a second or successive such motion. I cannot be addressed by this Court absence leave of
the Court of Appeals. Accordingly, the Cler is directed to transfer it to the Court of Appeals
pursuant to Liriano. The Court is well awar that at least one other motion for leave to file and
second or successive 2255 already is pending efore that Court. No. 20-1274.

                 2.     Defendant also moves :fi r equitable tolling to file a file a Section 225 5 motion
and to hear his claims under Section 2255 to v cate his conviction and sentence on Counts 2 and 3
and to reduce his sentence on Count 1 to times rved. (DI 140) He evidently us under the erroneous
impression that the Court can ignore the fact at whichever 2255 motion this motion is intended
to apply to can be entertained by this Cou only with leave of the Court of Appeals, which
defendant has not obtained. Accordingly, this motion is denied. This ruling is without prejudice
to their being reconsidered if, as and when defe dant obtains leave of the Court of Appeals to pursue
one or more successive 2255 motions.

                SO ORDERED.

Dated:          August 29, 2020




                                                                 Lewis A. Ka
                                                             United States District Judge'
